DETAILED ACTION
“Smoking Accessory Assembly”
	In response to Applicant’s arguments filed on December 31, 2020, new grounds of rejection are made under 35 USC 102 and 35 USC 103. Accordingly, the following action on the merits is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on December 31, 2020 have been entered. Claims 7-10 and 17-18 have been canceled, and claims 1-6 and 11-16 remain pending. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-5, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruzycky (US 2014/0261471).
Regarding Claim 1:
Ruzycky teaches: a smoking accessory assembly (10, fig. 1) comprising: 
a housing (230/300/400/500) having a plurality of compartments (312/314/530, fig. 9a), said housing (230/300/400/500) having a top (230) and a bottom (500); 

a top cap (110) couplable to said housing (230/300/400/500) such that said top cap (110) covers said top (230) of said housing (230/300/400/500), said top cap (110) having a top wall (112, fig. 2a) and a perimeter wall (116) coupled to and extending from said top wall (112) surrounding a bottom surface (118, fig. 2b) of said top wall; 
a plurality of cap teeth (122) coupled to and extending from said bottom surface (118) of said top wall (112), 
said first end (138) of said grinder (130/210) being insertable into said top cap (110) wherein said grinder teeth (140) and said cap teeth (122) are configured for grinding plant matter positioned in said top cap (110) by rotation of said top cap (110) relative to said grinder (130; ¶250); 
said grinder (130/210) including a funnel (210, fig. 1) tapering away from said first end (138) and a tube section (312, fig. 9a) extending from a base of said funnel (210); 
a plurality of openings (142) extending through said first end (138) of said grinder (130/210) wherein said first end (138) is configured for passing ground plant matter through said funnel (210) and into said tube section (312; ¶275); and 
said tube section (312) being open at a second end (the apex of the funnel (216, fig. 6a)) of said grinder (130/210) wherein said tube section is configured for passing the ground plant matter into a rolling paper (3000) wrapped around said tube section (¶275, lines 17-23).
Regarding Claim 2:
Ruzycky teaches: the assembly of claim 1.
Ruzycky further teaches: that said housing (230/300/400/500) includes a grinder storage compartment (230), said grinder (130/210) being positionable in said grinder storage compartment (230; ¶256, line 2-4; Examiner notes that the funnel (210) of grinder (130/210) is screwed into the storage compartment (230); thus, at least a portion of the grinder is positionable in the grinder storage compartment).
Regarding Claim 3:
Ruzycky teaches: the assembly of claim 1.
Ruzycky further teaches: that the assembly comprises a compacting rod (600; fig. 18a), said compacting rod (600) having a head (630) and a shaft (620), said head (630) having a diameter complementary to a diameter of said tube section (312) wherein said compacting rod (600) is configured for compacting the ground plant matter into the rolling paper (3000; ¶272).
Regarding Claim 4:
Ruzycky teaches: the assembly of claim 3.
Ruzycky further teaches: that the assembly comprises said head (630, fig. 18a) being cylindrical (Examiner notes that the rod is cylindrical, as shown) having a flat surface perpendicular to a longitudinal axis of said shaft (620; as shown).
Regarding Claim 5:
Ruzycky teaches: the assembly of claim 4.
Ruzycky further teaches: that the assembly comprises a tail (610; fig. 18a) coupled to said shaft (620) opposite said head (630), said tail (610) having a rounded Examiner notes that the outer circumference of the tail (610) is “rounded” and faces away from the shaft).
Regarding Claim 13:
Ruzycky teaches the assembly of claim 1.
Ruzycky further teaches: that in the assembly, said plurality of compartments (312/314/530, fig. 9a & 530, fig. 1) includes a plant matter storage compartment (530) extending into the bottom (500) of said housing (230/300/400/500); and the assembly has a bottom cap (530), said bottom cap (530) being selectively couplable to said bottom (500; ¶271) of said housing (230/300/400/500) wherein said bottom cap (530) encloses said plant matter storage compartment (Examiner notes that the bottom cap (530) forms a storage compartment, envisioned by Ruzycky for storing a cleaning tool (530); this storage compartment is capable of storing plant matter and thus meets this intended use claim limitation).
Regarding Claim 15:
Ruzycky teaches the assembly of claim 1.
Ruzycky further teaches that in the assembly, said plurality of compartments (312/314/530; fig. 9a) includes a paper storage compartment (¶257) extending into said top (230) of said housing (230/300/400/500; Examiner notes that the tube section (310) which includes the compartments (312/314) extends at least partly into the top (230) of said housing when the components are assembled and stores pre-formed tubes; the tube section (310) is capable of storing paper and thus meets this intended use limitation).
Regarding Claim 16:
Ruzycky teaches the assembly of claim 1.
Ruzycky further teaches: that in the assembly, said plurality of compartments (312/314/530; fig. 9a) includes a filter storage compartment (314) extending into extending into said top (230) of said housing (230/300/400/500; Examiner notes that the tube section (310) which includes the compartments (312/314) extends at least partly into the top (230) of said housing when the components are assembled and stores pre-formed tubes; the tube section (310) is capable of storing filters and thus meets this intended use limitation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ruzycky (US 2014/0261471).
Regarding Claim 6:
Ruzycky teaches: the assembly of claim 1.
Ruzycky further teaches: that the section (400) of the housing (230/300/400/500, fig. 1) that encloses the tube section (310) includes a transparent portion (450) for viewing the inside of the housing section (400; ¶268).
Ruzycky also discloses: that portions of the assembly are transparent so that a user can view the material during grinding (¶15, ¶310, ¶268).
Ruzycky does not specify: that said tube section is transparent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the tube section of Ruzycky wherein the tube section is transparent. One of ordinary skill in the art would consider adding additional transparent sections to the assembly of Ruzycky through the course of routine engineering experimentation and practice to facilitate viewing of the material as it is ground and fills the tube section. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ruzycky (US 2014/0261471) in view of Swanson et al (US 2017/0119043), hereafter Swanson.
Regarding Claim 11:
Ruzycky teaches: the assembly of claim 1.
Ruzycky does not teach: that the assembly further comprises a channel extending through said top cap wherein said top cap is configured for being coupled to an extrinsic object by a tether.
Swanson discloses: a smoking accessory assembly (fig. 1) with a top cap (14) which comprises a channel (34) extending through the top cap (14); said top cap (14) is configured for being coupled to an extrinsic object by a tether (¶24, lines 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the smoking accessory assembly of Ruzycky wherein the top cap comprises a channel extending there through for coupling the top cap to an extrinsic object. One of ordinary skill in the art would have been motivated to construct the top cap of Ruzycky in this manner, because forming 
Regarding Claim 12:
Ruzycky in view of Swanson teaches the assembly of claim 11.
Ruzycky does not teach: that said channel is fully enclosed by said top wall of said top cap.
Swanson teaches: a channel (34) formed in the top cap (14) of a smoking accessory assembly (fig, 1); the channel is a “through hole” and therefore extends through the top cap (34) and is fully enclosed by a top wall of the top cap (34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the assembly of Ruzycky in view of Swanson wherein the channel is fully enclosed by the top wall of the top cap. One of ordinary skill in the art would have been motivated to make this change because when the channel of Swanson is incorporated into the top cap of Ruzycky, as described in reference to claim 11, one of ordinary skill in the art would form the channel similarly to the channel of Swanson. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ruzycky (US 2014/0261471) in view of Fakhouri et al (US 9,192,194), hereafter Fakhouri.
Regarding Claim 14:
Ruzycky teaches: the assembly of claim 13.
Ruzycky does not teach: that the assembly further comprises a bottom seal positioned between said bottom cap and said housing wherein said plant matter storage 
However, Fakhouri teaches: a smoking accessory assembly (fig. 10) which comprises a bottom seal (111) positioned between a bottom cap (11) and a housing (18) wherein said plant matter storage compartment (31, fig. 7; col. 4, line 63 - col. 5, line 7) is sealed when said bottom cap (11) is coupled to said housing (18; col. 5, line 63 - col. 6, line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the smoking accessory assembly of Ruzycky with a bottom seal positioned between the bottom cap and the housing wherein said plant matter storage compartment is sealed when said bottom cap is coupled to said housing. One of ordinary skill in the art would have been motivated to construct the assembly of Ruzycky in this manner to stop odor from escaping the plant matter storage compartment and to keep contaminants - such as liquids - from entering the plant matter storage compartment, as taught by Fakhouri (col. 5, line 63 - col. 6, line 3). 
Response to Arguments
Applicant’s arguments, see remarks, filed 12/31/2020, with respect to the statutory double patenting rejection of claims 1-18 have been fully considered and are persuasive.  The Double Patenting Rejection of claims 1-18 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Katie L. Parr/Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725